EXHIBIT 5.1 March 7, 2016 Colony Starwood Homes8665 East Hartford DriveScottsdale, Arizona 85255 Re:Registration Statement on Form S-3 Ladies and Gentlemen: We have served as Maryland counsel to Colony Starwood Homes, a Maryland real estate investment trust (the “Company”), in connection with certain matters of Maryland law arising out of (a) the issuance and sale by the Company of 11,105,465 shares (the “Primary Shares”) of the Company’s common shares of beneficial interest, $0.01 par value per share (the “Common Shares”), including 1,505,465 Primary Shares to be issued and sold by the Company pursuant to the exercise by the Underwriters (as defined below) of an option to purchase additional Primary Shares, and (b) the sale by the shareholders of the Company named under the caption “Selling Shareholders” (the “Selling Shareholders”) in the Prospectus Supplement (as defined below) of 11,982,959 Common Shares (the “Secondary Shares” and, together with the Primary Shares, the “Shares”), including Secondary Shares issuable in exchange for an equal number of outstanding units of partnership interest (“OP Units”) in Colony Starwood Homes Partnership, L.P., a Delaware limited partnership (the “Operating Partnership”),and including 1,506,068 Secondary Shares to be sold by the Selling Shareholders pursuant to the exercise by the Underwriters of an option to purchase additional Secondary Shares. The offering and sale of the Shares are covered by the above-referenced Registration Statement on Form S-3, and all amendments thereto (the “Registration Statement”), as filed by the Company with the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”). In connection with our representation of the Company, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (hereinafter collectively referred to as the “Documents”): 1.The Registration Statement, including the Prospectus, dated October 11, 2016 (the “Prospectus), that forms a part of the Registration Statement; Colony Starwood Homes
